  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


NEAUTHOR ROBINSON,                      )
                                        )
      Petitioner,                       )
                                        )          CIVIL ACTION NO.
      v.                                )           1:16cv515-MHT
                                        )                (WO)
UNITED STATES OF AMERICA,               )
                                        )
      Respondent.                       )

                                JUDGMENT

      In accordance with the opinion entered today, it is

the   ORDER,    JUDGMENT,       and         DECREE    of     the      court    as

follows:

      (1) The   28    U.S.C.        §    2255     petition      for     writ    of

habeas corpus (doc. no. 1) is granted.

      (2) The        United         States         Magistrate           Judge's

recommendation (doc. no. 13) is withdrawn.

      (3) Petitioner          Neauthor          Robinson’s         18    U.S.C.

§ 924(c)   conviction          is       vacated      and   he      is    to    be

re-sentenced         in       United         States        v.         Robinson,

1:02cr110-MHT    (M.D.        Ala.),         in    accordance         with     the
accompanying opinion in this habeas case.

    It is further ORDERED that the clerk of the court

is to file in United States v. Robinson, 1:02cr110-MHT

(M.D.   Ala.),     copies        of     this        judgment     and     the

accompanying opinion entered in this habeas case.

   It is further ORDERED that costs are taxed against

the government, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on    the   civil     docket        as    a   final   judgment

pursuant   to   Rule   58   of    the    Federal         Rules   of    Civil

Procedure.

    This case is closed.

    DONE, this the 30th day of September, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
